DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4, 5, 9, 12, and 13 are objected to because of the following informalities:  
“a human waist” in claim 1, line 3; claim 4, line 2; claim 9, line 3; claim 12, line 2 should be amended to recite --the wearer’s waist--
“such that it will wrap” in claim 5, lines 1-2; claim 13, lines 1-2 should be amended to recite --such that it can wrap-- to most clearly avoid claiming a human organism
“connected the belt” in claim 9, line 5 should be amended to recite --connected to the belt--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “the wearer”, “the naval region”, and “the lower buttocks’ region” in lines 2, 3, and 4. There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 9, the claim recites the limitation “the wearer”, “the naval region”, and “the lower buttocks’ region”, and “the hip region” in lines 2, 3, 4, and 7, respectively. There is insufficient antecedent basis for these limitations in the claim.
Regarding claims 2-8 and 10-16, the claims are rejected under 35 U.S.C. 112(b) by virtue of their dependence on claims 1 and 9.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanchez US 5,499,965.
Regarding claim 1, Sanchez discloses a posture and lifting orthotic 10 (figs. 1 and 2 and col. 1, lines 5-10, the lifting belt capable of improving posture while lifting), the orthotic 10 comprising: a belt 11/12, wherein the belt 11/12 is configured to apply pressure to the wearer (fig. 4 and col. 3, lines 1-5, wrap assembly 11 and lumbar panel 12 forming a belt capable of wrapping around the waist and applying pressure); wherein the belt 11/12 is sized to fit around a human waist and at least from the naval region to the lower buttocks’ region (fig. 1, the belt 11/12 capable of fitting as claimed, depending on the size and torso shape of the user); a pair of 
Regarding claim 2, Sanchez discloses a buckle located on each of the shoulder straps 16 (fig. 2, there being a buckle along each of the straps as shown).
Regarding claim 3, Sanchez discloses a strap adjustment located on each shoulder strap 16 (fig. 3, there being a buckle along each of the straps as shown, which would provide strap adjustment).
Regarding claim 4, Sanchez discloses a waist belt 14/14, wherein the waist belt 14/14 is configured to wrap around the human waist (figs. 1 and 3 and col. 3, lines 3-5).
Regarding claim 5, Sanchez discloses the waist belt 14/14 being connected to the orthotic 10 such that it will wrap around the waist after the belt 11/12 is secured into place (figs. 12 and 13 and col. 3, lines 3-5).
Regarding claim 7, Sanchez discloses the belt 11/12 being secured via a hook and loop fastener 22/24 (fig. 4 and col. 3, lines 26-28).
Regarding claim 8, Sanchez discloses the belt 11/12 being an elastic belt (col. 4, lines 14-15, lumbar panel 12 of belt 11/12 can be made of spandex).
Regarding claim 9, Sanchez discloses a posture and lifting orthotic 10 (figs. 1 and 2 and col. 1, lines 5-10, the lifting belt capable of improving posture while lifting), the orthotic 10 comprising: a belt 11/12, wherein the belt 11/12 is configured to apply pressure to the wearer (fig. 4 and col. 3, lines 1-5, wrap assembly 11 and lumbar panel 12 forming a belt capable of wrapping around the waist and applying pressure); wherein the belt 11/12 is sized to fit around a human waist and at least from the naval region to the lower buttocks’ region (fig. 1, the belt 11/12 capable of fitting as claimed, depending on the size and torso shape of the user); a pair of shoulder straps 16 connected to the belt 11/12 (fig. 2, suspender assembly 16 comprising two straps that connect to the anterior top portion of the belt 11/12); wherein the shoulder straps 16 are connected to the belt 11/12 via a loop system; wherein the loop system is comprised of a 
Regarding claim 10, Sanchez discloses a buckle located on each of the shoulder straps 16 (fig. 2, there being a buckle along each of the straps as shown).
Regarding claim 11, Sanchez discloses a strap adjustment located on each shoulder strap 16 (fig. 3, there being a buckle along each of the straps as shown, which would provide strap adjustment).
Regarding claim 12, Sanchez discloses a waist belt 14/14, wherein the waist belt 14/14 is configured to wrap around the human waist (figs. 1 and 3 and col. 3, lines 3-5).
Regarding claim 13, Sanchez discloses the waist belt 14/14 being connected to the orthotic 10 such that it will wrap around the waist after the belt 11/12 is secured into place (figs. 12 and 13 and col. 3, lines 3-5).
Regarding claim 15, Sanchez discloses the belt 11/12 being secured via a hook and loop fastener 22/24 (fig. 4 and col. 3, lines 26-28).
Regarding claim 16, Sanchez discloses the belt 11/12 being an elastic belt (col. 4, lines 14-15, lumbar panel 12 of belt 11/12 can be made of spandex).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez US 5,499,965 in view of Votel et al. US 5,040,524.
Regarding claim 6, Sanchez discloses the claimed invention as discussed above.
Sanchez is silent on padding located on an underside of each shoulder strap.
However, Votel teaches a back support device 10 (fig. 1 and col. 1, lines 6-11) comprising padding 60 located on an underside of each shoulder strap 25 (fig. 1 and col. 4, lines 16-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the shoulder straps of Sanchez with padding located on an underside of each shoulder strap, as taught by Votel, to relieve pressure on the shoulders when using the shoulder straps.
Regarding claim 14, Sanchez discloses the claimed invention as discussed above.
Sanchez is silent on padding located on an underside of each shoulder strap.
However, Votel teaches a back support device 10 (fig. 1 and col. 1, lines 6-11) comprising padding 60 located on an underside of each shoulder strap 25 (fig. 1 and col. 4, lines 16-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the shoulder straps of Sanchez with padding located on an underside of each shoulder strap, as taught by Votel, to relieve pressure on the shoulders when using the shoulder straps.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Crane US 5,988,315 (fig. 1 shows a belt 102 with waist belt 22 and shoulder straps 12)
Nelson et al. US 5,776,087 (fig. 3 shows a belt 10 with waist belt 31/33 and shoulder straps 27/29)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.